SCHOTT, Judge,
concurring:
Plaintiff’s theory is that' defendants knew this house flooded on May 3, 1978, and, therefore, they knew the house was defective, i.e., susceptible to flooding. We can take judicial notice of the fact that the flooding of May 3,1978, was the result of a deluge, the kind of rainfall which occurs once in a century. Such flooding cannot be equated with the redhibitory vice of susceptibility to flooding. Smith v. Kennedy, 392 So.2d 177 (La.App. 2nd Cir.1980). Thus, even if defendants knew this house flooded in May, 1978, they were under no obligation to disclose the information to plaintiffs.